Fourth Court of Appeals
                               San Antonio, Texas
                                     August 2, 2017

                                  No. 04-17-00217-CV

                               Mohamad NAWAR, M.D.,
                                     Appellant

                                            v.

                              Jennifer June THOMPSON,
                                        Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 32081
                     Honorable Enrique Fernandez, Judge Presiding

                                        ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on August 2, 2017.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.

                                             _____________________________
                                             Luz Estrada, Chief Deputy Clerk